                  IN THE UNITED STATES DISTRICT COURT
                                                                           FILED
                      FOR THE DISTRICT OF MONTANA                           JAN 21 2020
                           MISSOULA DIVISION
                                                                            Clerk, U.S Courts
                                                                            District Of Montana
                                                                             Missoula Division

UNITED STATES OF AMERICA,                                CR 19-52-M-DLC

                      Plaintiff,

        vs.                                                     ORDER

RAYMOND GIRHART BOULDIN,

                      Defendants.


      This matter comes before the Court on the United States' Motion for

Preliminary Order of Forfeiture. Defendant Raymond Girhart Bouldin appeared

before the Court on January 16, 2020 and entered a plea of guilty to count II of the

indictment. He also admitted the forfeiture allegation. Bouldin' s plea provides a

factual basis and cause to issue an order of forfeiture, pursuant to 18 U.S.C.

§ 924(d), 26 U.S.C. § 5872, and 28 U.S.C. § 2461(c).


      IT IS ORDERED:

      ( 1) Defendant Bouldin' s interest in the following property is forfeited to the

         United States in accordance with 18 U.S.C. § 924(d), 26 U.S.C. § 5872,

         and 28 U.S.C. § 2461(c):

              •    Sig Sauer, Model P320, Serial #58B216939, Caliber 40 S&W;
              •    Rock Island Armory, Model M1911, Serial #RIA1629781,
                   Caliber .45ACP;
                                          1
      •      Sawed-off shotgun, serial #ICN;
      •      Howard Arms Revolver in pieces;
      •      10 rounds of .338 ammunition; and
      •      11 rounds of assorted ammunition.

(2)The United States Marshal's Service, the Bureau Alcohol, Tobacco,

   Firearms & Explosives, and/or a designated sub-custodian, are directed to

   seize the property subject to forfeiture and further to make a return as

   provided by law;

(3)The United States will provide written notice to all third parties asserting

   a legal interest in any of the above-described property and will post on an

   official government internet site (www.forfeiture.gov) for at least 30

   consecutive days as required by Rule G(4)(a)(iv)(C) of the Supplemental

   Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, of

   the Court's Preliminary Order and the United States' intent to dispose of

   the property in such manner as the Attorney General may direct, pursuant

   to Title 26, United States Code, Section 5872(b), and to make its return to

   this Court that such action has been completed; and

(4)Upon adjudication of all third-party interests, if any, the Court will enter

   a Final Order of Forfeiture.




                                    2
DATED this 21~day of January, 2020.




                                  Dana L. Christensen, Chief Judge
                                  United States District Court




                              3
